DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection relies  on a different combination of references. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 does not add any new limitations that are not in amended claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz (US 2014/0252535) in view of  Van Noort et al. (2008/0173974) and  Chang et al. (US 9,385,079)  and Chow “Engineering the fixed charge of aluminum oxide for field assisted passivation in heterojunction solar cells”.

Regarding claims 1, Hurwitz disclose a silicon substrate layer (110)(fig. 1) at least portion of which is doped with dopants of a conductivity type [0016] (HRS substrate of 1000 ohmcm or greater), ((2008/0173974) paragraph [0002] discloses a HRS (high resistitivity substrate is 1000 ohmcm) and figure 1 disclose a P- (doped) HRS substrate [0049] dislose a p-doped substrate with 2000ohmcm); and a first insulator layer (130) formed above the silicon substrate layer; wherein the first insulator layer  and the dopants of the silicon substrate layer have opposite electric charges (fig. 1). Hurwitz disclose  15a first metal layer (144), wherein the first insulator layer (130) comprises a passivation layer arranged between the silicon substrate layer (110) and the first metal layer (144).


Hurwitz fails to  disclose  a static charge of the at least one insulator layer is configured to generate an accumulation region (120) at an interface between the at least one insulator layer and 15the silicon substrate layer (fig 1).
Van Noort et al. disclose charge in dielectric layer and  in  a p-type substrate, for example inversion occurs, while in the case of an n-type substrate, accumulation occurs [0004].
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (i.e. the metal layers and insulation layers would function in the same way).
One of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e. the n-type substrate would form the accumulation layer and p-type substrate, for example inversion occurs [Van Noort, 0004]).
Hurwitz disclose the claimed invention except for a static charge of the first insulator layer causes forming of a depletion region at an interface between the at least one insulator layer and the silicon substrate layer, and wherein the first insulator layer has thickness that is determined based on the static charge of the first insulator layer and properties of the silicon substrate layer. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a the first insulator layer has thickness that is determined based on the static charge of the first insulator layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. Moreover the specification disclose the thickness of the insulation layer is “optimized”. Specification [0077] disclose “thickness of the insulator layer 220 may be optimized in view of the materials and forming methods of the substrate 210 and the insulator layer 220”. Therefore, since the applicant is claiming an optimized thickness, as disclosed in paragraph [0077], the thickness of the insulation layer would be a result of routine optimization. See MPEP 2144.05 II which cites Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Hurwitz and Van Noort fails to disclose a second insulator layer and a second metal layer, wherein the second insulator layer is arranged between the first metal layer and the second metal layer, and the second metal layer is arranged above the first metal layer.
Chang et al.  disclose a second insulator layer (76) and a second metal layer (78, 86), wherein the second insulator layer is arranged between the first conductive layer (74) and the second metal layer, and the second metal layer is arranged above the first conductive layer (74) (fig 10). 
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (i.e. the metal layers and insulation layers would function in the same way).
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The combination would allow one to build passive devices in the vertical direction which would save valuable space/real estate on the wafer.)
Hurwitz and Van Noort et al.  and Chang et al. fails to disclose at least one insulator layer comprises an Atomic Layer Deposition (ALD) grown aluminum oxide layer.
Chow disclose least one insulator layer comprises an Atomic Layer Deposition (ALD) grown aluminum oxide layer [abstract] this ALD would result in a  negative static charge in the aluminum oxide layer arranged above the silicon substrate layer.
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (i.e. the metal layers and insulation layers would function in the same way).
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The ALD aluminum oxide would form a dielectric layer.)
Regarding claim 2, Hurwitz disclose an integrated passive device [title].
Regarding claim 5, Chang et al. disclose a third insulator layer (88)(fig 9) and a third metal layer (82, 90), wherein at least a portion of the third insulator layer (88) is arranged between the second metal layer (78, 86) and the third metal layer (82, 90), and the third metal layer (82, 90) is arranged above the second metal layer (figs 8 and 9). 

Regarding claim 6, Hurwitz disclose at least one barrier layer (140) extending on a surface of at least one metal layer (fig. 1)
Regarding claim 7 Chow disclose Atomic Layer Deposition (ALD) grown aluminum oxide layer.
Regarding claim 8 Chow disclose a negative static charge Atomic Layer Deposition (ALD) grown aluminum oxide layer arranged above the silicon substrate layer.
Regarding claim 11, Chang et al. discloa fourth insulator layer (92) arranged above the third insulator layer (88), configured to cover at least partially elements (halfs) of the third metal layer (90) and to extend horizontally between the elements of the third metal layer.
Regarding claim 12, Chang et al. disclose least one conductive pad (102, 104, 106) connected to the at least one metal 30layer element through the fourth insulator layer (92), configured to provide external connection to the semiconductor apparatus(fig 10).

Regarding claim 14, Hurwitz disclose   depositing a barrier layer in connection (140) with the at least one metal layer (fig 1). 
Regarding claim 15, Hurwitz disclose  forming at least two metal layers (142, 144) above the first insulator layer (130); and  15depositing further insulator layers (140, 150) to provide integrated passive device (IPD) elements, wherein at least a portion of at least one insulator layer is arranged between the at least two metal layers (fig 1). 
Regarding claim 16, Hurwitz disclose  a first metal layer (142) [0016, 0027] formed above the first insulator layer (130), wherein the first insulator layer covers an upper surface of the substrate layer facing a lower surface of the first metal layer (fig. 1). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817